Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149372                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149372
                                                                   COA: 279161
                                                                   Kent CC: 06-003485-FC
  DENNIS LEE TOMASIK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 22, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the Kent Circuit Court erred by
  admitting the entire recording of the defendant’s interrogation in light of People v
  Musser, 494 Mich 337 (2013), and, if so, whether admission of the evidence amounted to
  plain error; (2) whether the trial court erred in admitting Thomas Cottrell’s expert
  testimony regarding child sexual abuse accommodation syndrome under current MRE
  702, and People v Kowalski, 492 Mich 106 (2012), and, if so, whether admission of the
  testimony amounted to plain error; and (3) whether the trial court erred in denying the
  defendant’s motion for a new trial based on the newly disclosed impeachment evidence
  of the March 26, 2003 report authored by Timothy Zwart and the March 1, 2003 form
  completed by Denise Joseph-Enders in light of People v Grissom, 492 Mich 296 (2012).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 25, 2015
           s0318
                                                                              Clerk